                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANTONIO AGUIRRE CHAVEZ, et al.,

             Plaintiffs,

v.                                                     No. CV 20-1050 MV/CG

WPX ENERGY PERMIAN, LLC, et al.,

             Defendants.

                    ORDER GRANTING MOTION TO WITHDRAW

      THIS MATTER is before the Court on third party Workers’ Compensation

Administration’s Motion to Withdraw (the “Motion”), (Doc. 45), filed April 29, 2021. The

Court, having reviewed the Motion and noting it is unopposed, finds the Motion is well-

taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that the Workers’ Compensation Administration,

and Craig C. Kling, Assistant General Counsel, are allowed to withdraw from the above-

captioned and numbered cause of action, and also from electronic service so that they

do not receive any future mailings from the Court or counsel.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
